Citation Nr: 0531124	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability evaluation for 
the veteran's hepatitis C with excessive daytime somnolence, 
fatigue, a hiatal hernia, and gastroesophageal reflux disease 
from 60 percent to 10 percent effective as of December 1, 
2002, was proper.  

2.  Whether the termination of the veteran's total rating for 
compensation purposes based on individual unemployability 
effective as of December 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1976 to March 
1997.  

In May 2002, the St. Petersburg, Florida, Regional Office 
(RO) proposed to both reduce the disability evaluation for 
the veteran's hepatitis C with excessive daytime somnolence, 
fatigue, a hiatal hernia, and gastroesophageal reflux disease 
from 60 percent to 10 percent and to terminate his total 
rating for compensation purposes based on individual 
unemployability.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 RO 
decision which effectuated the proposed reduction and 
termination effective as of December 1, 2002.  In January 
2005, the RO granted a separate 10 percent evaluation for the 
veteran's narcolepsy; recharacterized his hepatitis C as 
hepatitis C with fatigue, a hiatal hernia, and 
gastroesophageal reflux disease evaluated as 10 percent; and 
retroactively effectuated the award as of October 17, 2002.  
In June 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his hepatitis C with excessive 
daytime somnolence, fatigue, a hiatal hernia, and 
gastroesophageal reflux disease was improperly reduced from 
60 to 10 percent and his total rating for compensation 
purposes based on individual unemployability was improperly 
terminated as of December 1, 2002, given that there had been 
no sustained improvement of his service-connected disability.  
In reviewing the record, the Board observes that the report 
of the March 2002 VA examination for compensation purposes 
upon which the September 2002 reduction/termination action, 
in part, was taken conveys that the veteran's 
"gastroenterologist has advised no further treatment for the 
hepatitis C as long as his liver function tests remained 
normal."  VA hepatitis C antibody testing dated in August 
2002 revealed no abnormalities.  

Clinical documentation of the cited gastroenterological 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the Veterans Claims Assistance Act of 2000 
(VCAA) notices provided to the veteran, the Board observes 
that the notices are deficient as they address only the 
evidence required for claims of entitlement to an increased 
evaluation and/or a total rating for compensation purposes 
based on individual unemployability.  They fail to discuss 
the issues of whether the reduction of the evaluation for the 
veteran's hepatitis C and the termination of his total rating 
for compensation purposes based on individual unemployability 
were proper.

The Board notes at this point that consideration of the 
veteran's claims by the RO has been, at best, confusing.  The 
60 percent evaluation for hepatitis C was granted "based on 
the severity of the veteran's excessive daytime somnolence 
with physical fatigue."  See 1998 rating decision.  When the 
evaluation was reduced, the RO appeared to focus on the lack 
of a diagnosis of narcolepsy to account for the veteran's 
excessive daytime somnolence.  Later, service connection for 
narcolepsy was granted, concluding this was the etiology of 
the veteran's excessive daytime somnolence, without any 
consideration of whether there was error in the prior 
treatment of the veteran's excessive daytime somnolence as 
part of his hepatitis condition.


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) are fully met with respect to a 
reduction in ratings.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his hepatitis C during the 
period between September 2000 and 
December 2002 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran during the delineated period, 
not already of record, for incorporation 
into the record.  

3.  Then readjudicate the issues of 
whether the reduction of the evaluation 
for the veteran's hepatitis C with 
excessive daytime somnolence, fatigue, a 
hiatal hernia, and gastroesophageal 
reflux disease from 60 percent to 10 
percent effective as of December 1, 2002, 
and the termination of his total rating 
for compensation purposes based on 
individual unemployability effective as 
of December 1, 2002, were proper.  In 
doing so, the RO should expressly 
consider the following: 
*	38 C.F.R. §§ 3.343, 3.344, 4.114, 
Diagnostic Code 7354, Note (1) 
(2005);
*	the United States Court of Appeals 
for Veterans Claims' (Court) holding 
in Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 421 (1993); and
*	whether there was error in prior 
rating decisions evaluating the 
veteran's excessive daytime 
somnolence as part of his hepatitis 
disorder, but then later assigning a 
separate rating for this as a 
symptom of narcolepsy.  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC), and the veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


